DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/13/2021 is acknowledged. Claims 1, 4, 8-10, 14-15, 20-21 and 23 have been amended, claims 5-6, 11-13, 16, 18-19 and 22 have been cancelled, and claims 24-29 have been newly added. Currently, claims 1-4, 7-10, 14-15, 17, 20-21 and 23-29 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 14-15, 17, 20-21, 23-24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Amrine et al. (US 20160348851 A1, hereinafter “Amrine”, newly cited by the Examiner) in view of Thiel Joseph (US 20180058637 A1, hereinafter, “Thiel”, newly cited by the Examiner).

Regarding claim 1, Amrine teaches lamp base (housing 112 and endcap 121, see figures 7-11) comprising a tubular housing (112) having: 
a first open end (see FOE in annotated figure below) on a first side (see FS in annotated figure below) of the tubular housing (112) configured for at least a partial accommodation of a substantially planar light source carrier (LED circuit board 130, see fig 7) configured for carrying a light source (LEDs 134, see fig 7) such that the substantially planar light source carrier (130) extends from within the first open end (FOE) to beyond the first open end (into 112, as seen in figure 8a) in a first axial direction (see ax1 in annotated figure below); and 
a second open end (see SOE in annotated figure below) on a second side (see SS in annotated figure below) of the tubular housing (112) situated opposite the first open end (FOE) and configured for receiving a socket portion (see one end cap 121, see fig 8a) such that the socket portion (the one 121) extends from the second open end (SOE) in a second axial direction (see ax2 in annotated figure below) that opposes the first axial direction (ax1); 
two mutually-opposing guide rails (opposing channels 175, see fig 10) configured for the form-fitted insertion (as seen in figure 10, and disclosed in ¶ 68) of the light substantially planar source carrier (130) therein through the first open end (FOE), wherein the two mutually-opposing guide rails (175) extend from an interior sidewall (inner walls of 112) of the tubular housing (112) in the first axial direction (ax1, note, the carrier maybe inserted via either end) and are distally spaced opposite one another (space between 175 is evident from figure 10) about a periphery (inner periphery of 112) of an interior of the tubular housing (112); and 


Amrine does not explicitly teach the socket portion extends from within the second open end to beyond the second open end.
Thiel teaches a lamp base (Light tube 100 and cap-and-driver board assembly 30, see figures 1-8) having a socket portion (connector tongue 40 and detent tab 42 of 30, see fig 5) inserted into a tubular housing (102) that includes a first and second open ends (left end is not visible, but right end of 102 is visible in figure 5); 
the socket portion (40, 42) extends from within the second open end (right end of 102) to beyond the second open end (better seen from figures 6 to 7).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to extend the socket portion from within the second end portion as taught by Thiel into the teachings of Armine in order to easily secure the socket portion to the tubular housing without the use of more permanent fastening means. one of ordinary skill would have been motivated to make this modification to provide easy assemble and disassemble of the components, and thus reduce the time required for repairs or maintenance. 

See figure 8a of Amrine with examiner’s annotations reproduced below:

    PNG
    media_image1.png
    511
    1006
    media_image1.png
    Greyscale


Regarding claim 2, Amrine teaches wherein the two mutually-opposing guide rails (175) each incorporate a rail opening (see rail inner openings, not labeled but evident from figure 10), which are arranged to face each other (175 facing each other is evident from figure 10).

Regarding claim 3, Armire teaches wherein the rail openings (openings of rails of 175) are respectively configured over a full length (as clearly seen in figure 10) of the two mutually-opposing guide rails (175).

Regarding claim 7, Armire teaches wherein the tubular housing (112) and the two mutually-opposing guide rails (175) comprise a same electrically non-conductive material (electrically insulative material, see ¶ 71)

Regarding claim 10, Armire teaches a lamp (LED-based light 110) comprising: 

a first open end (FOE) on a first side (FS) of the tubular housing (112) configured for at least a partial accommodation of a substantially planar light source carrier (130, see fig 7) configured for carrying a light source (134, see fig 7) such that the substantially planar light source carrier (130) extends from within the first open end (FOE) to beyond the first open end (into 112, as seen in figure 8a) in a first axial direction (ax1); and 
a second open end (SOE) on a second side (SS) of the tubular housing (112) situated opposite the first open end (FOE) and configured for receiving a socket portion (the one 121, see fig 8a) such that the socket portion (the one 121) extends from the second open end (SOE) in a second axial direction (ax2) that opposes the first axial direction (ax1); 
two mutually-opposing guide rails (175, see fig 10) configured for the form-fitted insertion (as seen in figure 10, and disclosed in ¶ 68) of the light substantially planar source carrier (130) therein through the first open end (FOE), wherein the two mutually-opposing guide rails (175) extend from an interior sidewall (inner walls of 112) of the tubular housing (112) in the first axial direction (ax1, note, the carrier maybe inserted via either end) and are distally spaced opposite one another (space between 175 is evident from figure 10) about a periphery (inner periphery of 112) of an interior of the tubular housing (112); and 
a driver receptacle (see interior of 112 at SOE) in the tubular housing (112) at least partially accommodating of a light source driver (133, see fig 8a) in the tubular 
 the substantially planar light source carrier (130) configured for carrying the light source (134); and 
the light source (134), wherein the light source (134) comprises at least one light-emitting diode (since 134 are LEDs);
wherein the substantially planar light source carrier (130) inserted in a form-fitted manner (as seen in figure 8a) in the two mutually-opposing guide rails (175).

Amrine does not explicitly teach the socket portion extends from within the second open end to beyond the second open end; and
wherein the substantially planar light source carrier includes at least two contact surfaces, arranged with a mutual clearance for contact clips from a light source driver, to form an electrical contact between the light source and the light source driver for the actuation of the light source.

Thiel teaches a lamp base (Light tube 100 and cap-and-driver board assembly 30, see figures 1-8) having a substantially planar light source carrier (LED board 106, see fig 4), a socket portion (connector tongue 40 and detent tab 42 of 30, see fig 5) 
the socket portion (40, 42) extends from within the second open end (right end of 102) to beyond the second open end (better seen from figures 6 to 7); and
wherein the substantially planar light source carrier (106) includes at least two contact surfaces (contacts 106c, see fig 4), arranged with a mutual clearance (as seen in figure 4) for contact clips (mating terminal portions 60) from a light source driver (driver board 50, see fig 5), to form an electrical contact (as seen in figure 4) between the light source (LED lights or emitters 106b) and the light source driver (50) for the actuation of the light source (160b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to extend the socket portion from within the second end portion and the electric contact as taught by Thiel into the teachings of Armine in order to easily secure the socket portion to the tubular housing without the use of more permanent fastening means. Additionally, the incorporation of a contact  clips and contact surfaces provide electrical connection despite vibration. One of ordinary skill would have been motivated to make this modification to provide easy mechanically and electrically assemble and disassemble of the components, and thus reduce the time required for repairs or maintenance. 

Regarding claim 14, Armire does not explicitly teach wherein the tubular housing includes at least one interior plug-in slot configured for engaging with the socket portion.

Thiel teaches wherein the tubular housing (100) includes at least one interior plug-in slot (detent locking aperture 112, see fig 6) configured for engaging with the socket portion (42 of 40).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the interior plug-in slot as taught by Thiel into the teachings of Armine in order to easily secure the socket portion to the tubular housing without the use of more permanent fastening means. one of ordinary skill would have been motivated to make this modification to provide easy assemble and disassemble of the components, and thus reduce the time required for repairs or maintenance. 

Regarding claim 15, Armire teaches wherein the two mutually-opposing guide rails (175) are situated at least one of:
entirely within the interior (interior of 112) of the tubular housing (112) and do not extend beyond the first open end (FOE) of the tubular housing (112); and 
opposite one another across an inner diameter of the tubular housing.

Regarding claim 17, Armire teaches wherein the exterior of the tubular housing (exterior of 112) is generally polygonal cross-sectional profile (see plurality of exemplary polygonal shapes as seen in figures, 12a-12h), as taken transverse to an axis (ax1 or ax2) running through the first and second open ends (FOE to SOE), with the interior of the tubular housing (interior of 112) being generally rounded (at least at corners of the 
Armire does not teach wherein the polygonal cross-sectional profile is generally square in cross-sectional profile. 
However, one of ordinary skill would have considered a variety of shapes for the lamp, as design vary according to user preferences.
It would have been an obvious matter of design choice to make the exterior of the tubular housing of Armire to have as generally square in cross-sectional profile, since the applicant has not disclosed that the generally squared cross- sectional profile solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a square of rounded cross sectional profile. One of ordinary skill would have been motivated to make this modification to appeal to the user.

Regarding claim 20, Armire teaches wherein the tubular housing (112) encircles the two mutually-opposing guide rails (175) and at least a portion (any portion of 130) of the substantially planar light source carrier (130).

Regarding claim 21, Armire does not explicitly teach wherein the second open end is configured for receiving the socket portion by snap-fitting the socket portion into the second open end.
Thiel teaches wherein the second open end (right end of 100) is configured for receiving the socket portion (40, 42) by snap-fitting (via insertion of 42 into detent 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the snap fitting as taught by Thiel into the teachings of Armine in order to easily secure the socket portion to the tubular housing without the use of more permanent fastening means. one of ordinary skill would have been motivated to make this modification to provide easy assemble and disassemble of the components, and thus reduce the time required for repairs or maintenance. 

Regarding claim 23, Armire teaches a lamp (LED-based light 110) comprising: 
a lamp base (112 and 121, see figures 7-11) comprising a tubular housing (112) having: 
a first open end (FOE) on a first side (FS) of the tubular housing (112) configured for at least a partial accommodation of a light source carrier (130, see fig 7) configured for carrying a light source (134, see fig 7) such that the light source carrier (130) extends from within the first open end (FOE) to beyond the first open end (into 112, as seen in figure 8a) in a first axial direction (ax1); and 
a second open end (SOE) on a second side (SS) of the tubular housing (112) situated opposite the first open end (FOE) and configured for receiving a socket portion (the one 121, see fig 8a) such that the socket portion (the one 121) extends from the second open end (SOE) in a second axial direction (ax2) that opposes the first axial direction (ax1); 

a driver receptacle (see interior of 112 at SOE) in the tubular housing (112) at least partially accommodating of a light source driver (133, see fig 8a) in the tubular housing (112), wherein the driver receptacle (see interior of 112 at SOE) is configured such that the light source driver (133) is positionally and electrically (see position of 133 between 121 and 130 as seen in fig 8a, and electrically connected to power the light emitters) arranged between the light source carrier (134) and the socket portion (the one 121); and
the socket portion (the one 121) disposed at the second open end (SOE) of the tubular housing (112) and configured to electrically couple (via electrical connectors 112, see fig 8a) the light source (134) with a current source (from a light fixture F, better seen in figure 4) external to the lamp base (112, 121), wherein the socket portion (the one 121) includes at least two pin contacts (112, see fig 8a) disposed thereat (as seen in figure 7) and configured to electrically couple the current source (via light fixture F, see ¶ 36) and the light source (134), wherein the at least two contact pins (122) extend 

Amrine does not explicitly teach the socket portion disposed within the second open end of the tubular housing.
Thiel teaches a lamp base (Light tube 100 and cap-and-driver board assembly 30, see figures 1-8) having a socket portion (connector tongue 40 and detent tab 42 of 30, see fig 5) inserted into a tubular housing (102) that includes a first and second open ends (left end is not visible, but right end of 102 is visible in figure 5); 
the socket portion (40, 42) disposed within the second open end (right end of 100) of the tubular housing (100).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to connect the socket portion from within the second end portion as taught by Thiel into the teachings of Armine in order to easily secure the socket portion to the tubular housing without the use of more permanent fastening means. one of ordinary skill would have been motivated to make this modification to provide easy assemble and disassemble of the components, and thus reduce the time required for repairs or maintenance. 

Regarding claim 24, Armire teaches a lamp (LED-based light 110) comprising: 
a lamp (LED-based light 110) comprising: 
a lamp base (112 and 121, see figures 7-11) comprising a tubular housing (112) having: 

a second open end (SOE) on a second side (SS) of the tubular housing (112) situated opposite the first open end (FOE) and configured for receiving a socket portion (the one 121, see fig 8a) such that the socket portion (the one 121) extends from the second open end (SOE) in a second axial direction (ax2) that opposes the first axial direction (ax1); 
two mutually-opposing guide rails (175, see fig 10) configured for the form-fitted insertion (as seen in figure 10, and disclosed in ¶ 68) of the light source carrier (130) therein through the first open end (FOE), wherein the two mutually-opposing guide rails (175) extend from an interior sidewall (inner walls of 112) of the tubular housing (112) in the first axial direction (ax1, note, the carrier maybe inserted via either end) and are distally spaced opposite one another (space between 175 is evident from figure 10) about a periphery (inner periphery of 112) of an interior of the tubular housing (112); and 
a driver receptacle (see interior of 112 at SOE) in the tubular housing (112) at least partially accommodating of a light source driver (133, see fig 8a) in the tubular housing (112), wherein the driver receptacle (see interior of 112 at SOE) is configured such that the light source driver (133) is positionally and electrically (see position of 133 between 121 and 130 as seen in fig 8a, and electrically connected to power the light 
the socket portion (the one 121) disposed at the second open end (SOE) of the tubular housing (112) and configured to electrically couple (via electrical connectors 112, see fig 8a) the light source (134) with a current source (from a light fixture F, better seen in figure 4) external to the lamp base (112, 121), wherein the socket portion (the one 121) includes at least two pin contacts (112, see fig 8a) disposed thereat (as seen in figure 7) and configured to electrically couple the current source (via light fixture F, see ¶ 36) and the light source (134), wherein the at least two contact pins (122) extend away from the second side (SS) of the tubular housing (112) in the second axial direction (ax2); 
the light source carrier (130) configured for carrying the light source (134); and 
the light source (134), wherein the light source (134) comprises at least one light-emitting diode (since 134 are LEDs);
wherein the light source carrier (130) inserted in a form-fitted manner (as seen in figure 8a) in the two mutually-opposing guide rails (175); and

Amrine does not explicitly teach the socket portion disposed within the second open end of the tubular housing; and
wherein the light source carrier includes at least two contact surfaces, arranged with a mutual clearance for contact clips from a light source driver, to form an electrical contact between the light source and the light source driver for the actuation of the light source.
Thiel teaches a lamp base (Light tube 100 and cap-and-driver board assembly 30, see figures 1-8) having a substantially planar light source carrier (LED board 106, see fig 4), a socket portion (connector tongue 40 and detent tab 42 of 30, see fig 5) inserted into a tubular housing (102) that includes a first and second open ends (left end is not visible, but right end of 102 is visible in figure 5); 
the socket portion (40, 42) disposed within the second open end (right end of 100) of the tubular housing (100); and
wherein the substantially planar light source carrier (106) includes at least two contact surfaces (contacts 106c, see fig 4), arranged with a mutual clearance (as seen in figure 4) for contact clips (mating terminal portions 60) from a light source driver (driver board 50, see fig 5), to form an electrical contact (as seen in figure 4) between the light source (LED lights or emitters 106b) and the light source driver (50) for the actuation of the light source (160b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to connect the socket portion from within the second end portion and the electric contact as taught by Thiel into the teachings of Armine in order to easily secure the socket portion to the tubular housing without the use of more permanent fastening means. Additionally, the incorporation of a contact  clips and contact surfaces provide electrical connection despite vibration. One of ordinary skill would have been motivated to make this modification to provide easy mechanically and electrically assemble and disassemble of the components, and thus reduce the time required for repairs or maintenance. 

Regarding claim 28, Armire teaches wherein each of the two mutually- opposing guide rails (175) is of U-shaped cross-section (better seen in figure 10).

Regarding claim 29, Armire teaches wherein each of the two mutually- opposing guide rails (175) is of substantially rectangular U-shaped cross-section (rectangular U shape is better seen in figure 10).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amrine in view of Thiel, as applied to claim 1 above, and further in view of Oesterheld et al. (US 20090273939 A1, hereinafter, “Oesterheld”, newly cited by the Examiner).

Regarding claim 4, Armire does not explicitly teach further comprising a limit stop (see upper end of rails in 502) in the two mutually-opposing guide rails (rails of 502) for limiting of a depth of insertion (for insertion downwards of 30) of the light source carrier (30).
Oesterheld teaches a lamp base (housing 110, see figure 1) having a two mutually opposing rails (slots 112, see fig 1) and a substantially planar light source carrier (PCB 102); further comprising 
a limit stop (notch 114, see fig 1) in the two mutually-opposing guide rails (112) for limiting of a depth of insertion (for insertion of 102 into 110) of the light source carrier (102).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the limit stop as taught by Oesterheld Armine in order to easily secure the light source carrier in position within the tubular housing. One of ordinary skill would have been motivated to make this modification to further assist with positioning of the light source carrier when assembling the device4.

Claims 8-9 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Amrine in view of Thiel, as applied to claim 1 above, and further in view of Zhao Yijun. (US 20160186969 A1, hereinafter, “Zhao”, newly cited by the Examiner).

Regarding claims 8-9 and 25, Armire teaches further comprising the light source driver (133) disposed within the tubular housing (112, and better seen in fig 7), 
wherein the substantially planar light source carrier (130) inserted within the two mutually-opposing guide rails (175) is adjacent to the light source driver (133); and  
wherein the light source driver (133) incorporates connectors (electric connector from 133, not shown but necessarily included to transfer power to 130) which are arranged oriented adjacently (since connectors of 133 must run adjacent 175 and towards 130 to transfer power to 134) to the mutually-opposing guide rails (175).

Armire does not explicitly teach wherein the substantially planar light source carrier is substantially perpendicular to the light source driver; and 

wherein the first contact clip and the second contact clip extend from the substrate of the light source driver in the first axial direction.
Zhao teaches a lamp base (tube body 30 and endcap 110a, see figure 5) including a substantially planar light source carrier (light source plate 210) and a light source driver (base plate 120A);
 wherein the substantially planar light source carrier (210) is substantially perpendicular (evident from figure 5) to the light source driver (120A); and
wherein the light source driver connectors (insertion slots 125A) include a first contact clip (one polarity in 125a) and a second contact clip (another polarity in 125a) which are arranged with a mutual clearance (necessarily occurring to avoid a short) on a substrate (substrate of 125a) of the light source driver (125a); and 
wherein the first contact clip (one polarity on 125a) and the second contact clip (another polarity of 125a) extend from the substrate (substrate of 120a) of the light source driver (120a) in the first axial direction (from bottom to top, as seen in the orientation of figure 5).
It would have been an obvious matter of design choice to position the light source driver and connectors of Armire perpendicular to the light source carrier as taught by Zhao, since the applicant has not disclosed that perpendicular positioning solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a parallel or perpendicular relative positioning. In this 

Regarding claims 26-27, Armire does not teach wherein the lamp base is configured such that the substantially planar light source carrier plugs into the light source driver within the tubular housing; and
wherein an edge of the substantially planar light source carrier plugs into one or more contacts provided on a substrate of the light source driver.
Zhao teaches a lamp base (tube body 30 and endcap 110a, see figure 5) including a substantially planar light source carrier (light source plate 210) and a light source driver (base plate 120A);
wherein the lamp base (30) is configured such that the substantially planar light source carrier (210) plugs into the light source driver (120a, via 125a) within the tubular housing (30); and
wherein an edge (see edge of 210) of the substantially planar light source carrier (210) plugs into one or more contacts (contacts within 125a) provided on a substrate (substrate of 125a) of the light source driver (125a).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the plug in connection as taught by Zhao into the teachings of Armire, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to further simplify assembly and disassembly of the device.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-10, 14-15, 17, 20-21 and 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR ROJAS CADIMA/        Patent Examiner of Art Unit 2875 

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875